  Case: 1:14-cv-01735 Document #: 211 Filed: 10/15/19 Page 1 of 3 PageID #:1876




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

HILARY REMIJAS, MELISSA FRANK,      )                     Case No. 1:14-cv-01735
DEBBIE FARNOUSH, and JOANNE KAO,    )
individually and on behalf of all others
                                    )                     Hon. Sharon Johnson Coleman
similarly situated,                 )
                                    )
              Plaintiff,            )
                                    )
      v.                            )
                                    )
THE NEIMAN MARCUS GROUP, LLC, a )
Delaware limited liability company, )
                                    )
              Defendant.            )
                                    )


   UNOPPOSED MOTION TO CONTINUE PRELIMINARY APPROVAL DEADLINE


       Plaintiffs Hilary Remijas, Melissa Frank, Debbie Farnoush, and Joanne Kao (“Plaintiffs”),
by their attorneys, with the agreement of Defendant, respectfully request a one-week continuance

of the deadline to submit paperwork for preliminary approval, from the current date of October
15, 2019, until October 22, 2019.
       Plaintiffs request this continuance in order to continue working with Defendant and with
the Settlement Administrator on notice-related documents, as well as the motion for preliminary
approval, which in addition to explaining the details of the proposed class-wide Revised
Settlement and presenting the merits of certification of the proposed settlement class, must
adequately address the concerns raised by the Court in its September 17, 2018 Order denying
final approval of the previous class action settlement.
       Plaintiffs have met and conferred with defense counsel concerning this motion, and
Defendant does not oppose it.
       WHEREFORE, Plaintiffs respectfully request that this Court enter an order continuing the



                                                  1
  Case: 1:14-cv-01735 Document #: 211 Filed: 10/15/19 Page 2 of 3 PageID #:1876




deadline to submit paperwork for preliminary approval, from the current date of October 15,
2019, until October 22, 2019.


Dated: October 15, 2019                                    Respectfully submitted,

                                                    /s/ Tina Wolfson
                                                    Tina Wolfson
                                                    twolfson@ahdootwolfson.com
                                                    Robert Ahdoot
                                                    rahdoot@ahdootwolfson.com
                                                    Theodore Maya
                                                    tmaya@ahdootwolfson.com
                                                    AHDOOT & WOLFSON, PC
                                                    10728 Lindbrook Drive
                                                    Los Angles, CA 90024
                                                    Tel: 310-474-9111
                                                    Fax: 310-474-8585

                                                    Class Counsel

                                                    John A. Yanchunis
                                                    jyanchunis@forthepeople.com
                                                    MORGAN & MORGAN COMPLEX
                                                    LITIGATION GROUP
                                                    201 North Franklin Street, 7th Floor
                                                    Tampa, Florida 33602
                                                    Tel: 813-275-5272
                                                    Fax: 813-226-5402

                                                    Class Counsel

                                                    Joseph J. Siprut
                                                    jsiprut@siprut.com
                                                    SIPRUT PC
                                                    17 North State Street, Suite 1600
                                                    Chicago, Illinois 60602
                                                    Tel: 312-236-0000
                                                    Fax: 312-878-1342

                                                    Attorneys for Plaintiffs




                                                2
  Case: 1:14-cv-01735 Document #: 211 Filed: 10/15/19 Page 3 of 3 PageID #:1876



                                     CERTIFICATE OF SERVICE


       I, the undersigned, hereby certify that on October 15, 2019, I caused the foregoing to be

electronically filed with the Clerk of the Court in the United States District Court for the Northern

District of Illinois by using the CM/ECF system, which served copies on all interested parties

registered for electronic service.



                                                       /s/ Tina Wolfson
                                                       Tina Wolfson




                                                  3
